Citation Nr: 1404438	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-30 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for erectile dysfunction.

3.  Entitlement to service connection for residuals of a tumor of the left hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In March 2010, the RO granted service connection for, inter alia, PTSD with an award of an initial rating of 10 percent to the Veteran.  In April 2010, the Veteran filed a notice of disagreement (NOD).  In July 2010, the RO issued a statement of the case (SOC) continuing the initial rating of 10 percent, and the Veteran filed a substantive appeal in which he requested a hearing before a Veterans Law Judge of the Board.  The Veteran underwent a VA examination for PTSD in August 2010, which was considered in a January 2011 supplemental statement of the case (SSOC) continuing the Veteran's 10 percent rating.  In August 2011, the Veteran withdrew his request for a hearing.

For the reasons expressed below, this appeal is being REMANDED to the RO, via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the appellant if further action is required.


FINDING OF FACT

In a statement received from August 2011, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal initiated by the December 2008 Notice of Disagreement is requested with regard to the issues of an initial compensable rating for erectile dysfunction, and entitlement to service connection for residuals of a tumor of the left hand.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal initiated by the December 2008 Notice of Disagreement by the Veteran representative) have been met for the issues of entitlement to an initial compensable rating for erectile dysfunction, and entitlement to service connection for residuals of a tumor of the left hand. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204  (2013).


REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996).  The Board notes that "withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011) (citing Hanson v. Brown, 9 Vet. App. 29, 32 (1996)).  In addition, the Board notes that a withdrawal is effective upon receipt of the request.  38 C.F.R. § 20.204(b)(2).

In the present case, the Veteran, indicated in a statement received in August 2008 which he stated that he wished to withdraw his claims for entitlement to an initial compensable rating for erectile dysfunction, and entitlement to service connection for residuals of a tumor of the left hand.  The Board finds that the statement made is clear and unambiguous.  As such, the Veteran has withdrawn the appeal initiated by the December 2008 Notice and there remain no allegations of errors of fact or law for appellate consideration regarding these matters.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Generally speaking, when VA receives a complete or substantially complete application for benefits, VA is also required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2013).  In addition, VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

With respect to the duty to assist the Veteran in obtaining medical evidence, the Board notes that the record reflects that the Veteran received treatment at VA for his PTSD and that some of those records are missing.  In an August 2010 VA examination, the examiner noted that the Veteran had begun to receive treatment for his PTSD at VA: he had once seen Ann Dietrick who prescribed medication (Citalopram Hydrobromide) for the Veteran who denied taking the medication; and he had seen Sarah Smith, VA Psychology Intern overseen by Melissa Marcario, for twelve individual therapy sessions.  The record from Ann Dietrick is missing from the claims file as are about eight records of individual therapy treatment with Sarah Smith.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment, or if efforts were made, that any documentation explaining why those records have not been associated with the Veteran's claims file have been included with the record .  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).

Additionally, the agency of original jurisdiction last associated with the Veteran's claims file records of his treatment at the Highland Drive VA Medical Center (VAMC), Heinz VAMC, and University Drive VAMC in Pittsburgh, PA on January 26, 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).  

The most recent examination conducted in the case is dated in August 2010 and is stale.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide a release for any relevant outstanding private records of treatment, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to his left knee disabilities.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2. For VA medical records from the Highland Drive VAMC, Heinz VAMC, and University Drive VAMC since January 26, 2010, obtain and associate with the claims file all outstanding, relevant treatment records related to the Veteran's PTSD.  In acquiring these records, follow the procedures set forth in 38 C.F.R. § 3.159.  All 

records and/or responses received should be associated with the claims file.  In particular, associated records from Ann Dietrick and Sarah Smith, VA Psychology Intern overseen by Melissa Marcario.  

3. After the foregoing development has been completed to the extent possible, order another examination pursuant to this remand.  

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  The examination report should include discussion of the Veteran's documented medical history and all of his assertions.  All appropriate tests and studies should be accomplished, to include psychological testing, if deemed warranted.  Findings from all tests and/or studies must be made available to the requesting examiner prior to completion of his or her report.  The examiner should address the following:

a) Identify all symptoms associated with the service-connected PTSD, particularly if those symptoms involve irritability, anger, impulsivity, social withdrawal, and difficulty in establishing and/maintaining social and work relationships.

b) For each symptom identified, state the impairment it causes concerning the Veteran's social and occupational adaptability.


c) Assign a Global Assessment of Functioning (GAF) score as it pertains to the Veteran's service-connected PTSD only.  Thereafter, explain the score's meaning.

The examiner should set forth all examination findings, together with the complete rationale for all opinions expressed, and indicate the level of severity of the Veteran's PTSD.

2. If an examination is scheduled, notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims; and that the consequences for failure to report for a VA examination without good cause may include denial of one or more of his claims.  38 C.F.R. § 3.655 (2013).

3. Then, after completing any further development as may be indicated by any information or evidence received, re-adjudicate the Veteran's claims based on the entirety of the evidence.

7. If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


